LANSING, Judge
(dissenting).
The parties submitted this case to the trial court on stipulated facts. The accident occurred on June 19, 1978. Wanda Lucius submitted her claim for uninsured benefits, and on May 21, 1982, Liberty Mutual paid her $120,000, the policy limits when the coverage for the two insured automobiles was stacked.
Not until March 27, 1984, did Beverly Dorn notify Liberty Mutual that she intended to present a claim for uninsured motorist benefits. The parties stipulated for purposes of this action that Liberty Mutual’s settlement with Lucius was reasonable and provident.
I agree with the majority that this policy is not ambiguous, but I disagree that it conflicts with Minn.Stat. § 65B.49, subd. 4(1). The issue is whether the statute, in defining minimum coverage with a split-limit scheme, precludes the use of single-limit policies that provide at least $50,000 of coverage.
Single-limit policies offer significant advantages to both insured and insurer. See M. Woodroof, J. Fonseca & A. Squillante, Automobile Insurance and No-Fault Law § 10:5 at 270 (1974). These policies permit greater flexibility in dividing the policy limits if, for example, only one person is injured, or if one insured is injured much more seriously than others. Given such benefits and the absence of an express conflict between the statute and the policy, I do not believe the statute mandates split-limit coverage.
This does not mean that an insurer is permitted to exhaust the policy limits in an irresponsible manner. When there are multiple claimants to a limited fund, pro-ration of the funds may be required. See Manieri v. Horace Mann Mutual Insurance Co., 350 So.2d 1247, 1248 (La.App.1977) (proration of uninsured motorist benefits might be required after all claims were presented and suits consolidated, if *281settlement had not achieved substantial proration); cf. Hale v. State Farm Mutual Insurance Co., 225 Tenn. 620, 474 S.W.2d 905 (1971) (proration not required when plaintiff waited until after policy limits were exhausted to file claim for uninsured benefits). In addition, an insurer may not in bad faith exhaust the policy limits by settling with certain claimants to the exclusion of others. See 8C J. Appleman & J. Appleman, Insurance Law and Practice § 5108 at 562, 563 (1981).
Dorn waited two years after the settlement with Lucius to assert her claim. She stipulated that the settlement was reasonable and provident. Under these circumstances, Liberty Mutual has fulfilled its contractual obligation to provide coverage by paying the policy limits to Lucius. I would reverse the trial court.